i Scream scam
i
i
i!

USDC So’

BOCUME NT
| PLECTRONTE

Santos v. Cuomo et al., ALLY FILED

19 CV 5398 (VB) joe . ) - fafa |

"erates Vnoron

The Court has received the attached submissions from plaintiff, who is proceeding pro se"
and in forma pauperis: a motion, dated December 8, 2019, requesting appointment of pro bono
counsel (Doc. #24), and a letter, dated December 8, 2019, requesting information on how to
respond to the motion to dismiss filed by defendants Anthony Annucci and Robert Morton Jr.

(Doc. #25).

MEMORANDUM ENDORSEMENT

 

Plaintiffs request for appointment of pro bono counsel is DENIED WITHOUT
PREJUDICE.

The Court has considered the type and complexity of this case, the merits of plaintiff's
claims, and plaintiffs ability to present the case. At this time, the Court does not find any
exceptional circumstances in plaintiff's case that would warrant the appointment of counsel. See
28 U.S.C. § 1915(e)(1); Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989).

The Court is not plaintiffs attorney and will not offer plaintiff legal advice. On August
23, 2019, an information package was mailed to plaintiff, which included a copy of the Court’s
Motions Guide for Pro Se Litigants. (Doc. #14). Today, the Clerk mailed to plaintiff an
additional copy of the Motions Guide.

In view of plaintiff’s pro se status, the Court sua sponte extends to January 30, 2020,
plaintiffs time to oppose the pending motion to dismiss. If plaintiff fails to oppose the motion
by January 30, 2020, the motion will be deemed fully submitted and unopposed.

To the extent plaintiffs submissions contain any further request for relief, such request is
DENIED.

The Clerk is directed to terminate plaintiff's motion. (Doc. #24).

The Clerk is further directed to mail a copy of this Order to plaintiff at the address on the
docket.

Dated: December 26, 2019

White Plains, NY
V/ ORDERED;

 

Vincent L. Briccetti
United States District Judge

 
 

Case 7:19-cv-05398-VB Document 2

United Stokes Wiehe vou C cot

a
4 Filed 12/18/19 Page Lof2.

[p Neco

CEC 1929

- Na neer—menatnttttaasinenfar

 

 

 

 

 

 

 

 

 

 

 

Coutoera, Dietrick of Mew ore = PRO SE OFFICE

CAKCOO Sacks, cr “CN: “B26

| Plank, |

~OQCUIAST = NOKIA Foc ite

Governor Aedes Cromaekal.._| Roeaickenect cs Counsel
IrekerdankS. ah i

 

 

 

 

Plaick&e, Py, KOO Cantey,

Oursuank 40§ a6 OSS

 

406 Cour +o occ Counsel to eorteent Aienia dns, Case

 

fox mes fala Meg COSCOS.

Dyke KSLIES NOW 104

 

Pe 5, Coeeanny 2 MOHKOO V4,
loge as. ck Teas Kon

BONE. 20. days oop Ares

OS COKE OVE CO Soy
lathe wicte a leHerto.
KS _Inis C OF.

LOSING AO rad
acer

 

Uy TCE, DAKE has a. lini

 

ecl Koonhedoe Ok tee LOW,

 

WEGoe, ANG COCeK

aoe Gout Sco ogenct

ON

|

 

 

 

Bacon Sactos _ 1

 

 

Sy i: dour Q Cour. Cocky,

  

7 | “Bulow, WO 12074

Bo. Sox (AY

‘ ,

 

 

 

Name and Pdcvesss)

 

r
‘

devel.
|
a

 

 
05398-VB Document 24 Filed 12/18/19 Page 2 of 4

 

 

 

 

  

AN 3H NON

song pea c OOS -aSinuc) s-9
YO NEN 49 DVADQ DENNIS,

- AD ee are PaO

   

TT No SORES CER sin

| VCOEL MYOA MSN ‘NENEny

- 8SL9XOE8 Od
ALNIDV4 TWNOLLANHOD Nunany

 

 

Cas@ 7:19-cv

 

 

 
Hy

Li
Case 7:19-cv-05398-VB Docum

m(OK: Coreen Dieicvick C

 

 

bnt25 Filed 12/18/ Vee 64) [E i
reer

 

 

 

 

 

Keo # sPayon Santoc® TRY

Re 2 IZ he

oct eo
eo) : (SE OFFICE

ee ben WIEKCO, AIG WEEE Cree AOE.
OM OKCRLY OE ADE dekerdomhs 10 CCA Case Decke}*

 

 

\"°\- ON

BER cea ME_O WOMce CF COCKGD 40 Cismiss

 

 

BOE_COMMIRAK ond on * Aoswec! ord EF dark cco

 

QAARICH, Onak Laws So

Kaen Contoesed_co waa E

 

KONE AC AO Neck, TE ADEE OCW TOCAS ATO EL

 

 

ONE A _GNE_ Car UO OE

Ne Cendik Ao me tron

 

CENCE,

 

 

UES fox US coe OO g

 

 

 

 

 

 

 

 

 

 

 

 

 

 

! Rrecerel |
; : Cason Cochas
IE ISAAS.
ce: B12,
ILE. |

 

 

Csoutren Dievick Court

 

Y

 

 

 

 
 

 

 

 

 

 

 

Coos Cc -
AUBURN CORRECTIONAL FACILITY US ETS eas
P.O. BOX 618 - .

     

  

AUBURN, NEW YORK 13024 -

& - . UTAUG a fe
NAME OAC SactcS DIN ISO OE GE Cae
United Gates Biciict G
Sotrern Dieirick of Ken Vo
OS. Cohrare- SCO Rax\ Cire}
_-NGus GK , Wvy AOS

cick Coy

 

=

1 oa eG?
. mt PAL roy
ty if MD WE YS
fe. vboac vi’

 

 

 
